11-2428-cr
         United States v. Andeliz

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 16th day of May, two thousand twelve.
 5
 6       PRESENT: RICHARD C. WESLEY,
 7                RAYMOND J. LOHIER, JR.,
 8                CHRISTOPHER F. DRONEY,
 9                         Circuit Judges.
10
11
12
13       UNITED STATES OF AMERICA,
14
15                                     Appellee,
16
17                      -v.-                                                11-2428-cr
18
19       QUENIDA ANDELIZ,
20
21                                     Defendant-Appellant.
22
23
24       FOR APPELLANT:                Francis L. O’Reilly, O’Reilly & Shaw LLC,
25                                     Southport, CT.
26
27       FOR APPELLEE:                 David T. Huang, Assistant United States
28                                     Attorney (Sandra S. Glover, Assistant
29                                     United States Attorney, on the brief),
30                                     for David B. Fein, United States Attorney
31                                     for the District of Connecticut, New
32                                     Haven, CT.
33
1         Appeal from the United States District Court for the
2    District of Connecticut (Thompson, C.J.).
3
4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

5    AND DECREED that the judgment of the United States District

6    Court for the District of Connecticut be AFFIRMED.

7        Appellant Quenida Andeliz appeals from a judgment of

8    the United States District Court for the District of

9    Connecticut (Thompson, C.J.), which, among other things,

10   sentenced her to the statutory mandatory minimum of 60

11   months’ incarceration for her participation in a cocaine

12   distribution conspiracy.   We assume the parties’ familiarity

13   with the underlying facts, the procedural history, and the

14   issues presented for review.

15       Andeliz claims that the district court erred in finding

16   her ineligible for safety valve relief under 18 U.S.C. §

17   3553(f) and U.S.S.G. § 5C1.2.       Specifically, Andeliz takes

18   issue with the district court’s determination that she had

19   not satisfied the fifth criterion of § 3553(f), which

20   requires the defendant to prove to the district court that

21   she has provided “all information and evidence [she] has

22   concerning the offense or offenses that were part of the

23   same course of conduct or of a common scheme or plan.” 18

24   U.S.C. § 3553(f)(5) (emphasis added); United States v.

25   Gambino, 106 F.3d 1105, 1110 (2d Cir. 1997).

                                     2
1        We review a district court’s factual findings regarding

2    a defendant’s eligibility for safety valve relief for clear

3    error, and we review any legal interpretations of the safety

4    valve provisions de novo.     See United States v. Jeffers, 329

5 F.3d 94, 97 (2d Cir. 2003).    Here, the district court did

6    not err in determining that Andeliz was not eligible for

7    relief under the safety valve provisions.    It is clear from

8    the record that inconsistencies in Andeliz’s testimony with

9    regard to her involvement with the drug conspiracy in

10   question demonstrated to the court that Andeliz was not

11   sufficiently forthright about her role in that conspiracy to

12   warrant safety valve relief.

13       For the foregoing reasons, the judgment of the district

14   court is hereby AFFIRMED.

15
16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18
19




                                     3